FILED
                              NOT FOR PUBLICATION                              DEC 10 2010

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 10-50035

                Plaintiff - Appellee,               D.C. No. 2:08-cr-01020-PA-1

    v.
                                                    MEMORANDUM *
FARID OTHMAN SHALABI,

                Defendant - Appellant.



                      Appeal from the United States District Court
                         for the Central District of California
                       Percy Anderson, District Judge, Presiding

                             Submitted December 7, 2010 **
                                 Pasadena, California

Before: TROTT, WARDLAW, Circuit Judges, and BREWSTER, District Judge.***

         Four months after pleading guilty to aiding and abetting his brother in filing

false tax returns that failed to report almost $400,000 in income from a coupon


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Rudi M. Brewster, Senior United States District Judge
for the Southern District of California, sitting by designation.
processing business, Shalabi filed a motion to withdraw his guilty plea. The “fair

and just reasons” he advanced in support of his motion were (1) that he believed

his plea was part of a package deal involving his brother, and that if he did not go

through with it, his sickly brother would be forced to undergo a daunting retrial,

and (2) that he did not understand that the consequences of his felony tax plea

might include the loss of business licenses he needed to make a living.

      The district court held a thorough hearing on Shalabi’s claims, and denied

his motion to withdraw. He appeals that ruling.

      The district court’s findings and conclusions that (1) there was insufficient

objective evidence to conclude that Shalabi’s plea was a part of a package deal, and

(2) that Shalabi was fully aware of the possible consequences to his business

licenses before entering the plea are fully supported by the factual record. Thus,

the district court’s exercise of discretion in denying Shalabi’s motion was

appropriate.

      As we recently said in United States v. Briggs, 623 F.3d 724, 729 (9th Cir.

2010), it appears that Shalabi “only wanted to change his plea once he was face-to-

face with the full consequences of his conduct.”

      AFFIRMED.




                                          2